Citation Nr: 1136103	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-18 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from February 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Medical Center (VAMC).  The Veteran's notice of disagreement dated in March 2010 was received.  A statement of the case was issued in March 2010, and a substantive appeal dated in May 2010 was received.  

The Board notes that a February 2011 report of general information notes that the Veteran requested a Board hearing specifically for claims of service connection for colon, back and migraine disabilities for which a notice of disagreement was reportedly already filed.  The VAMC file which is currently before the Board does not include any information regarding any colon, back and migraine claims.  The February 2011 communication is hereby referred to the appropriate VA Regional Office for appropriate action.  
  

REMAND

The Veteran maintains that the medication he uses to treat his service-connected eczema cause irreparable damage to his clothes.  In support of his claim, he submitted several VA treatment records listing all of his medication.  The Board believes that pursuant to 38 C.F.R. § 3.810, certification from either the Chief Medical Director or designee (that the use of a physician-prescribed medication for service-connected disabilities causes irreparable damage to the Veteran's outergarments) is warranted before it can proceed with appellate review.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's VA claims file should be located and associated with the VAMC file.

2.  The RO should obtain certification from either the Chief Medical Director or designee addressing whether the Veteran's use of physician-prescribed medication for his service-connected eczema causes irreparable damage to his outergarments.  

3.  After completion of the above and any additional development which may be necessary, the VAMC should then review the expanded record and readjudicate the issue on appeal.  The VAMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


